Opinion by
Mr. Justice Roberts,
In this automobile accident case Mr. and Mrs. Brown, plaintiffs at the trial and appellees here, alleged that Mrs. Brown was injured when a PTC bus struck her car from the rear. The jury returned a verdict in favor of the Browns which included a $3,000.00 award to Mr. Brown for the loss of his wife’s consortium. Appellant argued that on the basis of the evidence introduced at the trial it was entitled to either a judgment n.o.v. or a new trial. We disagree.
At the trial Mrs. Brown testified that she was driving south on Henry Avenue, a four lane dual roadway, on March 10, 1961, and that she was forced to slow down when another automobile pulled into her lane. She related that as she slowed down she noticed in her rear view mirror that the PTC bus following her seemed to be traveling faster than she was and that she was struck in the rear shortly thereafter. She further stated that the bus driver stopped and asked her if she was injured, but then refused to identify himself and promptly left the scene. Both Mr. Brown and a garage mechanic testified that there was green paint on the rear bumper of Mrs. Brown’s automobile.
The PTC driver denied that there ever was an accident, and appellant introduced into evidence several statements made by Mrs. Brown shortly after the accident in which she apparently did not mention that a *351PTC bus was involved, but said only that she had been a victim of a hit-and-run accident.
Liability
The issues in this area are factual, and taking the evidence in the light most favorable to the appellee we agree with the court en banc’s conclusion that “the record amply supports the jury’s conclusion that defendant’s operator was negligent in striking plaintiff’s vehicle in the rear, proximately causing the injuries sustained by the wife-plaintiff. Defendant’s contention that its operator never made contact with plaintiff’s vehicle merely raised an issue of fact, the determination of which was for the jury.” Appellant’s contention that Mrs. Brown’s pretrial statements render the verdict a miscarriage of justice is utterly without merit. The only thing that can be said about these statements is that they were incomplete insofar as Mrs. Brown failed to mention who the hit-and-run driver was. They were in no way inconsistent with her testimony at trial, and they certainly do not indicate that a reversal is required.
The judgment of the trial court as to the defendant’s liability is therefore affirmed.
Consortium
Mr. Chief Justice Bell, Mr. Justice Roberts and Mr. Justice Pomeroy favor affirmance of the award for loss of consortium, Mr. Justice Cohen, Mr.. Justice Eagen and Mr. Justice O’Brien do not. The Court being equally divided this portion of the judgment is also affirmed.
Mr. Justice Jones took no part in the consideration or decision of this case.